IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM A. MOODIE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5146

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 14, 2016.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

William A. Moodie, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.